ENGLAND, J.,
dissenting.
I respectfully dissent. This case raises the constitutional validity of Section 832.05 (6), Florida Statutes (1975), the “bad check” statute which facilitates merchants’ check collections by permitting criminal arrest and possible conviction based on mere presentment of a dishonored check and without any proof of a criminal intent. Justice Ervin thoroughly analyzed the due process infirmity of this provision in Dirk v. State, 305 So.2d 187, 188-190 (Fla.1974) (dissent). His analysis was correct in 1974, and it is equally cogent now. Cf. Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed.2d 508 (1975).